

115 HR 4919 IH: SNAP Abuse and Fraud Prevention Act of 2018
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4919IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Walker introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to provide for the establishment of the National Accuracy Clearinghouse. 
1.Short titleThis Act may be cited as the SNAP Abuse and Fraud Prevention Act of 2018. 2.National accuracy clearinghouseThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended at the end by adding the following: 
 
30.National accuracy clearinghouse 
(a)In generalThe Secretary shall establish an interstate database, or system of databases, of supplemental nutrition assistance program information to be known as the National Accuracy Clearinghouse. (b)PurposeAny database or system of databases established pursuant to subsection (a) shall be used by States when making eligibility determinations to prevent supplemental nutrition assistance program participants from receiving duplicative benefits in multiple States. 
(c)Implementation 
(1)Issuance of interim final regulationsNot later than 18 months after the effective date of this section, the Secretary shall issue interim final regulations to carry out this section that— (A)incorporate best practices and lessons learned from the regional pilot project referenced in section 4032(c) of the Agricultural Act of 2014 (7 U.S.C. 2036c(c)); 
(B)safeguard the security of the data stored in the National Accuracy Clearinghouse and protect the privacy of supplemental nutrition assistance program participants and applicants; and (C)detail the process States will be required to follow for— 
(i)conducting initial and ongoing matches of participant and applicant data; (ii)identifying and acting on all apparent instances of duplicative participation by participants or applicants in multiple States; and 
(iii)complying with such other rules and standards the Secretary determines appropriate to carry out this section. (2)TimingThe initial match and corresponding actions required by paragraph (1)(C) shall occur within 3 years after the effective date of this section.. 
